Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: communication mechanism, participant access module, assessment modules, testing mechanisms, and body language assessment module (Claim 39, Claim 55, and dependants); budgeting module (Claim 52); and feedback module (Claim 54).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claims 39-58 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The above claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states that the modules “may be” software embodied in the form of a “signal” (see at least page 5, paragraphs 1-2).  Additionally, specification fails to define or describe the implementation of mechanisms”, therefore it fails to provide adequate structure for these elements.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
The following is a quotation of 35 U.S.C. 112(a): . 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 39-58 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function performed by modules and/or mechanisms. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim Objections
Claims 45-48 and 55 are objected to because of the following informalities:  The claims recite “body language module”.  Based on the language of the parent claims (Claim 39 and Claim 55), this appears to be a typographical error that was intended to be --body language assessment module--.  Appropriate correction is required.  Applicant should consider using the same term in the dependent claims to avoid any future interpretation issues and/or 35 USC § 112 rejections.


Claim Rejections - 35 USC § 112(b)
Claims 49-51  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 49-51 recites the limitation "the stored body language data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 39-58 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  The claim does not fall within one of the four statutory categories because they are directed to a signal per se. The claims recite multiple modules and  mechanisms. However, these components, in accordance with a broadest reasonable interpretation, may be interpreted as being drawn to a transitory embodiment, and thus directed to non-statutory subject matter (e.g., transitory propagating signal). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). In further support of interpreting the computer readable medium as being drawn to non-statutory embodiments, it is pointed out that Applicant's Specification, in at least page 5, paragraphs 1-2, includes non-statutory embodiments by disclosing that the modules Subject Matter Eligibility of Computer Readable Media, Page 1351, OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE 212.  Also see Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation 'non-human' to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).  The Office recommends amending this claim to recite the term 'non-transitory' so that the scope of these claims is only limited to non-transitory computer readable media.  See also U.S. Patent & Trademark Office, Evaluating Subject Matter Eligibliity Under 35 USC § 101 (August 2012 Update) (pp. 11-14), available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf (noting that while the recitation “non-transitory” is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are “physical” or “tangible” will not overcome such presumption).
Claims 39-58 are rejected under 35 U.S.C. 101
Claims 39 and 55 recite a system for scheduling interviews for applicants and assessing the applicant on multiple criteria.  The limitations of receiving applications; scheduling interviews; assessing applicants/interviewees (including based on testing, body language and/or behavior, ); evaluating the data,; and correlating the assessment data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial interactions in the form of employment recruitment activities. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of commercial interactions which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), such as monitoring, assessing, and evaluating an applicant’s/interviewee’s performance, behavior, reactions, etc.. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing performance of concepts performed in the human mind which represents the abstract idea of mental processes.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using computing devices, communication mechanisms, and/or servers to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).

– Using a database library to store data.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 40, 42, and 43 recite further elements related to specific types of communication methods.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type communication methods does not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 40, 42, and 43 are ineligible.
Claims 41, 44, 47-51, 53, and 56-58 recite further elements related to specific types of data to be processed or analysed methods.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific type of data does not significantly affect the processing of the claimed invention.  The material related to correlating the data is similar to the material covered by the parent claim and therefore these claim only specify the types of data that is being correlated.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the 
Claims 45, 46, 52, and 54, recite further modules, mechanisms, and/or additional evaluation activities performed by the modules/mechanisms.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the additional modules, mechanisms, and related activities are merely additional activities that fall under the identified abstract ideas without providing any additional elements.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 45, 46, 52, and 54are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner’s Note: Several of the claims include Markush groups with selectable choices.  For these claims, at least one item has been identified in the prior art as required for a prima facie case. These rejections shows one or more selections from the list, however, it may not include all items that appear from the list that appear in the cited reference and/or the combined references.  When amending the claim material and/or providing remarks Applicant should review the prior art references to determine if they include any additional pertinent material.  

Claims 39-45 and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman et al. (Pub. No. US 2008/0306811 A1) in view of Blanchard et al. (WO 2008/046223 A1) in further view of Smith et al. (WO 2005/114377 A1).
In regards to Claim 39, Goldman discloses:
A system for automatically screening a plurality of applicants, implemented at least in part by one or more computing devices each connected to a central server through one or more communication mechanism, the system comprising: 
receive applications from one or more of the plurality of applicants through a corresponding computing device; ([0017], shows candidates submitting CVs and applications)
one or more assessment modules adapted to remotely assess the one or more candidates being interviewed, the assessment modules comprising: 
one or more testing mechanisms adapted to assess each of the candidates being interviewed in accordance to a predetermined criteria; ([0012], “Another object of the invention is to film potential interviewees when they are taking tests like for example psychometric tests. One of the purposes of this filming being to analyze not only the direct results of the test but also other factors for example the interviewee's ability to make the best decisions in circumstances of time-restraint and stress, the stamina factor and their behavior in such difficult situations.“, based on Applicant’s disclosure, it is also noted that the “testing mechanism” may simply be the interview itself (see at least Claim 44)) 
a body language assessment module adapted to evaluate one or more body language and/or behavioral assessments of each of the candidates being interviewed; ([0009], “…professionally analyze and report using…polygraph, heart-rate and blood-pressure, facial expression and body movement, eye contact voice intonation, speech and vocabulary analysis and the like…”)
characterized in that, each of the assessment modules provides an individual evaluation for a corresponding assessment wherein further, the system is adapted to correlate the individual assessments to realize a combined screening of the applicants. ([0008]-[0012], the results from multiple factors (including testing and biometric monitoring) are used in conjunction (“…analyze not only the direct results of the test but also other factors…”), as well as explicitly stating that the multiple factors can be combined by the system/program (“The analysis of these interviews could be done by professionals or by a computer program designed for this purpose, namely to objectively analyze all the above mentioned factors of interviewees.”))
Goldman discloses the above system for monitoring and recording candidate data for an interview.  Additionally, Goldman discloses that the computer program can use different algorithms (such as interview methods and data collection parameters) to perform the appropriate methods for the users’ see at least [0027]; [0032].  Although this strongly implies that some form of rules, algorithms, etc. exist in the system for selectable use, Goldman does not explicitly disclose a database library comprising a plurality of rules, databases, content, algorithms adapted to determine the working of each of the modules.  However, Blanchard teaches:
a database library comprising a plurality of rules, databases, content, algorithms adapted to determine the working of each of the modules (Abstract, system/method for evaluating candidates on multiple factors (see also pages 17-19 for additional descriptions of uses for the system/method including selecting specific items for users’ needs in an evaluation); Fig. 5; Claim 22; Claim 23, includes resource databases that include modules, library of rules, algorithms, and other content for using the modules to perform the candidate evaluations (including material from parent Claims 19 and 1))
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have further modified the system of Goldman so as to have included a database library comprising a plurality of rules, databases, content, algorithms adapted to determine the working of each of the modules, as taught by Blanchard.
Goldman discloses a “base” method/system that evaluates and assesses candidate qualifications, as shown above, including via a computer program in the user’s home (see [0014]).  Blanchard teaches a comparable method/system that also evaluates and assesses candidate qualifications over a network, as shown above.  Blanchard also teaches an embodiment in which a database 
Additionally, Goldman discloses that the candidates have submitted CVs and/or applications (as described above).  Although this would likely be performed using candidates’ computing devices and saved by the system (such as by a database or server) (see [0014], Goldman at least implies the remote operation of the method/system), Goldman does not explicitly disclose these items.  However, Blanchard teaches:
a participant access module adapted to receive applications at the central server from one or more of the plurality of applicants through a corresponding computing device; (Fig. 3; page 8, lines 100-25, shows candidates using computing devices to interact with a server; page 38, line 13-page 39, line 9, shows candidates applying for positions through the server)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman so as to have included a participant access module adapted to receive “Another object of the invention is to carry out interviews with video recording in the home of the interviewee with the aid of a computer program that would conduct the interview, set the tests and produce an analyzed report based on all or some of the factors above mentioned.”). 
Additionally, as shown above, Goldman and Blanchard both disclose methods/systems that involves activities performed during an interviews for candidates.  Goldman/Blanchard does not explicitly disclose a scheduler for scheduling interviews, however, Smith teaches:
a scheduler adapted to schedule an interview of one or more candidates shortlisted from the one or more applicants; (page 27, lines 25-27, automatic scheduling of interviews; page 6, lines 29-39, further discusses narrowing candidate lists (“shortlisted”))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman/Blanchard so as to have included a scheduler adapted to schedule an interview of one or more candidates shortlisted from the one or more applicants, as taught by Smith in order to assist user with quickly and easily scheduling interviews (Smith, page 27, lines 25-27). 
In regards to Claim 40, Goldman discloses:
 candidates submit CVs/applications; [0007], details can be provided to information seekers (employer to employee and vice versa) through email, websites, etc. (this provided information would likely include the CVs/Applications))
In regards to Claim 41, Goldman discloses:
wherein each of the applications comprising a response information, a media content consisting of a video segment and/or an audio segment. ([0016]; [0017], shows candidates submitting applications for job opening (including filling out forms), it is well-known that providing applications to jobs entails providing “response information”, such as information that would be pertinent to being qualified for the job, additionally a job application could include responding to question or specific data requests (as implied by  the “filing out” of forms), it is noted that “response information” is an extremely broad term under broadest reasonable interpretation)
In regards to Claim 42, Goldman discloses:
wherein the communication mechanism is selected from one or more of but not limited to a kiosk, a computer, a public and/or private LAN, WAN, WIFI, Wi-MAX and/or a mobile network. ([0014], users communicate through computer programs from their home)
In regards to Claim 43, Goldman discloses:
wherein the interview is a meeting arranged with the candidate in a predetermined event selected from but not limited to a face-to-face at the office, face- see also [0007]-[0012], as applied to the parent claim, not limited to any particular type of interview)
In regards to Claim 44, Goldman discloses:
wherein the testing mechanism includes one or more of subject based tests, surveys/polls, interviews, assessments in accordance to the predetermined criteria. (Abstract; [0012]; and multiple other places throughout the reference)
In regards to Claim 45, Goldman discloses:
wherein the body language module comprising a tracking mechanism adapted to track position of each of the candidate during the interview. (Claim 23, “sitting position”)
In regards to Claim 53, Goldman does not explicitly disclose, but Blanchard teaches:
wherein the screening comprising providing a comparison in terms of scoring or weightage or value of the candidate. (page 39, line 11-page 40, line 4, shows comparison of scores for candidates one example being the determination that a score is acceptable (this would indicate comparison to some form of acceptance criteria))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman so as to have included wherein the screening comprising providing a comparison in terms of scoring or weightage or value of the candidate, as taught by Blanchard in order to provide additional levels of assessment feedback that can be used for providing  the acceptable score determinations (which are relatable in scope the data collected in Goldman) would be recognized by one of skill in the art as merely be an additional factor/data that could included in recommendations of Goldman). 
Claims 46-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman in view of Blanchard in further view of Smith in further view of Watanuki et al. (JP 2002006874 A).
In regards to Claim 46, Goldman discloses assessing body language and storing data in a database, as described above).  Additionally, Blanchard discloses the rules and content database, as described above.  Goldman/Blanchard/Smith does not explicitly disclose that the data is correlated to content in a database, however, Watanuki teaches wherein the body language module comprising one or more assessment operations performed on the basis of an assessed body language data of the candidate wherein further the assessed body language data is correlated with a body language data stored within the database library (Abstract; page 10, lines 28-34; page 11, lines 30-end). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman/Blanchard/Smith so as to have included wherein the body language module comprising one or more assessment operations performed on the basis of an assessed body language data of the candidate wherein further the assessed body language data is correlated with a body language data stored within the database library, as taught by Watanuki in order to provide an efficient and timely system that can process larger “…improved data processing functions that can adapt to the increase in the amount of information in the data to be processed. Various processing devices capable of performing various processes on movies and moving images are being developed”). 
In regards to Claim 47, Goldman discloses:
wherein the one or more assessment operations is selected from one or more of but not limited to anomalies detection, inappropriate gestures, confidence, candidate voice reorganization, speech patterns, physiological assessments, lie-detection, psychographic assessment, and the like ([0009], voice intonation, speech, vocabulary; [0027], polygraph).  
In regards to Claim 48, Goldman discloses:
wherein the assessed body language data is selected from one or more of but not limited to various body features, facial features such as mouth, eyes, nose, gestures, voice & noise, speed & accuracy, attitude, behavioral patterns, movements, and / or a combination thereof ([0008]-[0009]; [0027]) 

In regards to Claim 49, Goldman discloses:
wherein the stored body language data is an audio and/or a video component ([0009]; [0027]; Claim 4; Claim 23, monitors voice).  Additionally, Blanchard discloses 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman/Blanchard/Smith so as to have included wherein the stored body language data is an audio and/or a video component identified from the database library, as taught by Watanuki in order to provide an efficient and timely system that can process larger amounts of data (Watanuki, page 2, lines 1-11, “…improved data processing functions that can adapt to the increase in the amount of information in the data to be processed. Various processing devices capable of performing various processes on movies and moving images are being developed”). 
In regards to Claim 50, Goldman discloses:
wherein the stored body language data is a gesture ([0009]; [0027]; Claim 4; Claim 23, monitors voice).  Additionally, Blanchard discloses the rules and content database, as described above.  Goldman/Blanchard/Smith does not explicitly disclose that the data is identified from the database library, however, Watanuki teaches wherein the stored body language data is a gesture identified from the database library (Abstract; page 10, lines 28-34; page 11, lines 30-end). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of “…improved data processing functions that can adapt to the increase in the amount of information in the data to be processed. Various processing devices capable of performing various processes on movies and moving images are being developed”). 
Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman in view of Blanchard in further view of Smith in further view of Cohen (CA 2682000 A1).
In regards to Claim 51, Goldman discloses assessing body language and storing data in a database, as described above).  Additionally, Blanchard discloses the rules and content database, as described above.  Goldman/Blanchard/Smith does not explicitly disclose wherein the stored body language data is identified based upon input received from a peer group, however, Cohen teaches wherein the stored body language data is identified based upon input received from a peer group ([0335]; [0336], user body motion data is compared to that of others to make recommendation/improvements [this is being interpreted in light of Applicant’s specification, see at least”… have his/her Body Language data compared to others for assessing comparative improvements…”). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman/Blanchard/Smith so as to have included wherein the stored body language data is identified based upon input received from a peer group, as taught by Cohen in . 
Claims 52 and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman in view of Blanchard in further view of Smith in further view of Robbins et al. (US 2008/0262888 A1).
In regards to Claim 52, Smith discusses issues regarding cost concerns related to recruitment (Pages 3-4).  Goldman/Blanchard/Smith does not explicitly disclose, But Robbins teaches:
further comprising a budgeting module to determine, track and report budgets, billing and accounting ([0140]; [0143], tracks budget data for a recruitment process and provides data to users (i.e. report))
One of ordinary skill in the art would have recognized that applying the known technique of Robbins would have yielded predictable results.  It would have been recognized that applying the technique of Robbins to Goldman/Blanchard/Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such budget monitoring features into similar systems.  Further, using a budget monitoring in conjunction with a system for business recruiting, would have been recognized by those ordinary skill in the art as resulting in a combination of elements that would perform in the same manner in combination as they would perform separately.  The processing of the interviewing and recruitment system of Goldman/Blanchard/Smith and the processing of the budget features of Robbins would not interfere with one another and/or neither would significantly affect the primary functions of the other.  (See KSR 
In regards to Claim 54, Goldman/Blanchard/Smith does not explicitly disclose, But Robbins teaches:
further comprising a feedback module adapted to allow the one or more of the plurality of applicants to provide a feedback thereat ([0105], include capabilities of candidate to provide feedback to a recruiter)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman/Blanchard/Smith so as to have included further comprising a feedback module adapted to allow the one or more of the plurality of applicants to provide a feedback thereat, as taught by Robbins in order to provide a useful recruitment system in which candidates can inform recruiters of their intentions to accept or reject a positions and/or ask additional questions that may affect their decision (Robbins, [0105]). 
Claims 55, 56, and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman in view of Blanchard.
In regards to Claim 55, Goldman discloses:
A system comprising: 
one or more assessment modules adapted to remotely assess at least one or more users, the assessment modules comprising: 
one or more testing mechanisms adapted to assess the at least one user in accordance to a predetermined criteria; ([0012], “Another object of the invention is to film potential interviewees when they are taking tests like for example psychometric tests. One of the purposes of this filming being to analyze not only the direct results of the test but also other factors for example the interviewee's ability to make the best decisions in circumstances of time-restraint and stress, the stamina factor and their behavior in such difficult situations.“) 
a body language assessment module adapted to evaluate one or more body language and / or behavioral assessments of the at least one user; ([0009], “…professionally analyze and report using…polygraph, heart-rate and blood-pressure, facial expression and body movement, eye contact voice intonation, speech and vocabulary analysis and the like…”) and 
characterized in that, each of the assessment modules provides an individual evaluation for a corresponding assessment wherein further, the system is adapted to correlate the individual assessments to realize a combined assessment of the one or more users. ([0008]-[0012], the results from multiple factors (including testing and biometric monitoring) are used in conjunction (“…analyze not only the direct results of the test but also other factors…”), as well as explicitly stating that the multiple factors can be combined by the system/program (“The analysis of these interviews could be done by professionals or by a computer program designed for this purpose, namely to objectively analyze all the above mentioned factors of interviewees.”))
Goldman discloses the above system for monitoring and recording candidate data for an interview.  Additionally, Goldman discloses that the computer program can use different algorithms (such as interview methods and data collection parameters) to perform the appropriate methods for the users’ see at least [0027]; [0032].  Although this strongly implies that some form of rules, algorithms, etc. exist in the system for selectable use, Goldman does not explicitly disclose a database library comprising a plurality of rules, databases, content, algorithms adapted to determine the working of each of the modules.  However, Blanchard teaches:
a database library comprising a plurality of rules, databases, content, algorithms adapted to determine the working of each of the modules (Abstract, system/method for evaluating candidates on multiple factors (see also pages 17-19 for additional descriptions of uses for the system/method including selecting specific items for users’ needs in an evaluation); Fig. 5; Claim 22; Claim 23, includes resource databases that include modules, library of rules, algorithms, and other content for using the modules to perform the candidate evaluations (including material from parent Claims 19 and 1))
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have further modified the system of Goldman so as to have included a database library comprising a plurality of rules, databases, content, algorithms adapted to determine the working of each of the modules, as taught by Blanchard.
Goldman discloses a “base” method/system that evaluates and assesses candidate qualifications, as shown above, including via a computer program in the user’s home (see [0014]).  Blanchard teaches a comparable method/system that also evaluates and assesses candidate qualifications over a network, as shown above.  Blanchard also teaches an embodiment in which a database 
Additionally, Goldman discloses that the candidates have submitted CVs and/or applications (as described above).  Although this would likely be performed using candidates’ computing devices and saved by the system (such as by a database or server) (see [0014], Goldman at least implies the remote operation of the method/system), Goldman does not explicitly disclose these items.  However, Blanchard teaches:
a participant access module adapted to receive communication at a central server from one or more users on one or more computing device; (Fig. 3; page 8, lines 100-25, shows candidates using computing devices to interact with a server; page 38, line 13-page 39, line 9, shows candidates applying for positions through the server)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman so as to have included a participant access module adapted to receive “Another object of the invention is to carry out interviews with video recording in the home of the interviewee with the aid of a computer program that would conduct the interview, set the tests and produce an analyzed report based on all or some of the factors above mentioned.”). 
In regards to Claim 56, Goldman discloses:
wherein the communication comprising one or more user information including at least one media content representative of a user's characteristic adapted to be stored within the database library ([0007]-[0013], user characteristic data is stored in a memory)
In regards to Claim 58, Goldman discloses:
wherein the communication is related to one or more of a job application, a dating application, modeling event and an acting event. (Abstract; and multiple other places throughout the reference)
Claim 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman in view of Blanchard in further view of Watanuki.
In regards to Claim 57, Goldman discloses assessing body language and storing data in a database, as described above).  Additionally, Blanchard discloses the rules and content database, as described above.  Goldman/Blanchard does not explicitly disclose that the data is correlated to content in a database, however, Watanuki teaches wherein the body language module comprising one or more assessment operations 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldman/Blanchard so as to have included wherein the body language module comprising one or more assessment operations performed on the basis of an assessed body language data of the candidate wherein further the assessed body language data is correlated with the at least one media content or a body language data stored within the database library, as taught by Watanuki in order to provide an efficient and timely system that can process larger amounts of data (Watanuki, page 2, lines 1-11, “…improved data processing functions that can adapt to the increase in the amount of information in the data to be processed. Various processing devices capable of performing various processes on movies and moving images are being developed”). 


Additional Prior Art Not Relied Upon
Rosenfeld et al. (WO 0038132 A1).  Discusses monitoring audio and movement data and storing and comparing data to data stored in a database (see at least Abstract).
Bai et al. (US 2010/0111359 A1).  Discusses the use of body part movement data from a database to classify body movements of living things to identify behaviors see at least [0104] and figures, the fact that it is drawn to a different type of living thing other than humans (animals) would not affect how the process itself is applied to the interview assessment process)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             	January 15, 2022

/ANDREW B WHITAKER/           Primary Examiner, Art Unit 3629